DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,678,188.  
Both the claims of the instant application and the cited patent teach a method for generating image information representing two-dimensional information or three-dimensional information in real time wherein the method comprising the steps of dividing a scene into object points, determining a position of the visibility region where the eye of the observer is located by a detection and tracking system, wherein the scene is observable as a reconstruction from the visibility region which is located at an eye of an observer, where position and size of sub-holograms dependent on the determined position of the visibility region and on a position of one of the object points of the scene, the contribution of hologram values of the sub-hologram to hologram values of an entire hologram representing the scene are retrievable from at least one look-up table for said object points and where the look-up table comprises the hologram values of the sub-holograms, forming the hologram values of the entire hologram using a mathematical superimposition of contributions of hologram values of the sub-holograms and encoding the hologram values of entire hologram in the at least one light modulator means where the entire 
Although the cited patent does not disclose explicitly that the for a pre-defined normal distance of the observer from at least one light modulator object points are either encoded at a fixed position or not at a fixed position in relation to the at least one light modulator, this feature is implicitly included since the object points are either encoded at a fixed position or not at a fixed position in relation to the at least one light modulator.  
The cited patent also does not teach explicitly that the position of the sub-hologram is determined such that a center of the sub-hologram lines on a straight line through the object point to be reconstructed and a center of the visibility region.  However since both the instant application and the cited patent discloses “position and size of sub-hologram depend on the determined position of the visibility region and on a position of one of the object points of the scene, which means a straight line from a sub-hologram, namely at a position of the sub-hologram, may be defined and passes through the object point to be reconstructed and a center of the visibility region.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872